                         Case 4:20-mc-80060-DMR Document 20
                                                         19 Filed 04/12/21
                                                                  04/09/21 Page 1 of 7



                                                                                                                                                                                   EJ-130
ATTORNEY OR PARTY WITHOUT ATTORNEY:                   STATE BAR NO.:   234423                                                                      FOR COURT USE ONLY
NAME:  Todd E. Jaworsky
FIRM NAME: McElroy, Deutsch, Mulvaney & Carpenter, LLP
STREET ADDRESS: 5600 South Quebec Street, Suite C100
CITY: Greenwood Village                           STATE: CO     ZIP CODE: 80111
TELEPHONE NO.: 3032938800                        FAX NO.: 3038390036

E-MAIL ADDRESS: tjaworsky@mdmc-law.com

ATTORNEY FOR (name): TIMOTHY W. FITZ and KELLY E. FITZ

                   ê     ORIGINAL JUDGMENT CREDITOR            ASSIGNEE OF RECORD

SUPERIOR COURT OF CALIFORNIA, COUNTY OF USDC - Northern District of California
 STREET ADDRESS: 1301        Clay Street               4:20-mc-80060-DMR
 MAILING ADDRESS:
CITY AND ZIP CODE: Oakland,      California 94612
     BRANCH NAME: Oakland        Division
                                                                                                                       CASE NUMBER:
     Plaintiff: TIMOTHY W. FITZ and KELLY E. FITZ
                                                                                                                       4:20-mc-80060-DMR
Defendant: Can D. Gidding, Four Year Gap, LLC, Midshore Marketing, Inc. and Janus Arc
                   ê     EXECUTION (Money Judgment)                                                                                  Limited Civil Case
                                                                                                                                     (including Small Claims)
WRIT OF                  POSSESSION OF                 Personal Property
                                                                                                                         ê       Unlimited Civil Case
                         SALE                          Real Property
                                                                                                                                 (including Family and Probate)

1. To the Sheriff or Marshal of the County of: C/CA-LA
   You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.
3. (Name): TIMOTHY W. FITZ and KELLY E. FITZ
   is the ê original judgment creditor     assignee of record                       whose address is shown on this form above the court’s name.
4. Judgment debtor (name, type of legal entity if not a             9.          See next page for information on real or personal property to be
   natural person, and last known address):                                     delivered under a writ of possession or sold under a writ of sale.
                                                                    10.         This writ is issued on a sister-state judgment.
     Can D. Gidding a/k/a Can Danny Gidding                         For Items 11–17, see form MC-012 and form MC-013-INFO
     a/k/a John Gidding
     477 Vermont Street                                             11. Total judgment (as entered or renewed)                                          $ 819,926.66
     San Francisco, California 94107                                12. Costs after judgment (CCP 685.090)                                              $ 0.00
                                                                    13. Subtotal (add 11 and 12)                                                        $ 819,926.66
                                                                    14. Credits to principal (after credit to interest)                                 $ 0.00
        ê     Additional judgment debtors on next page
                                                                    15. Principal remaining due (subtract 14 from 13) $ 819,926.66
5. Judgment entered on (date):                                      16. Accrued interest remaining due per CCP                                          $ 180,428.84
   March 6, 2020                                                        685.050(b) (not on GC 6103.5 fees)
6.      Judgment renewed on (dates):                                17. Fee for issuance of writ                                                        $ 0.00
                                                                    18. TotaI (add 15, 16, and 17)                                                      $ 1,000,355.50
                                                                    19. Levying officer:
7. Notice of sale under this writ                                       a. Add daily interest from date of writ (at
   a.   ê    has not been requested.                                       the legal rate on 15) (not on GC
   b.        has been requested (see next page).                           6103.5 fees) . . . . . . . . . . . . . . . .                                 $ 179.71
                                                                        b. Pay directly to court costs included in
8.            Joint debtor information on next page.
                                                                           11 and 17 (GC 6103.5, 68637; CCP
  [SEAL]                                                                   699.520(i)) . . . . . . . . . . . . . . . .                                  $0
                                                                    20.         The amounts called for in items 11–19 are different for each
                                                                                debtor. These amounts ATE
                                                                                                          are
                                                                                                         SDISTR stated for each debtor on
                                                                                                               IC
                                                                                                    ST           T
                                                                                Attachment 20.    D
                                                                                                                                                 Susan Y. Soong
                                                                                                                                     CO
                                                                                                      E
                                                                                                    IT




                                                                                                                                       UR
                                                                                                  UN




                                                                                                                                         T
                                                                                                  N O RT




                                                                                                                                          NI A




                                      Issued on (date): 4/12/2021                     Clerk, by                                                                                  , Deputy
                                                                                                                                      OR
                                                                                                    HE




                                                                                                                                     IF




                                                                                                           N
                                                                                                                                     AL
                                                                                                           R




                                                                                                               DI
                                                                                                                    S T RI T O F C
                                                                                                                          C
                                           NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.
                                                                                                                                                                                   Page 1 of 3

Form Approved for Optional Use                                                                                                            Code of Civil Procedure, §§ 699.520, 712.010, 715.010
Judicial Council of California
                                                              WRIT OF EXECUTION                                                                                     Government Code, § 6103.5
EJ-130 [Rev. January 1, 2018]                                                                                                                                                www.courts.ca.gov
                          Case 4:20-mc-80060-DMR Document 20
                                                          19 Filed 04/12/21
                                                                   04/09/21 Page 2 of 7



                                                                                                                                           EJ-130
                                                                                                      CASE NUMBER:
      Plaintiff: TIMOTHY W. FITZ and KELLY E. FITZ
                                                                                                      4:20-mc-80060-DMR
Defendant: Can D. Gidding, Four Year Gap, LLC, Midshore Marketing, Inc., et al.


21.    ê      Additional judgment debtor (name, type of legal entity
              if not a natural person, and last known address):
      Midshore Marketing, Inc.                                                       Four Year Gap LLC
      80 Hogue Street                                                                1270 Caroline Street, Suite D120-416
      Atlanta, Georgia 30312                                                         Atlanta, Georgia 30312



22.           Notice of sale has been requested by (name and address):




23.           Joint debtor was declared bound by the judgment (CCP 989–994)
      a. on (date):                                                                 a. on (date):
      b. name, type of legal entity if not a natural person, and                    b. name, type of legal entity if not a natural person, and
         last known address of joint debtor:                                           last known address of joint debtor:




      c.             Additional costs against certain joint debtors are itemized:           Below         On Attachment 23c



24.           (Writ of Possession or Writ of Sale) Judgment was entered for the following:
      a.         Possession of real property: The complaint was filed on (date):
                 (Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)

           (1)            The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The judgment includes
                          all tenants, subtenants, named claimants, and other occupants of the premises.
           (2)            The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
           (3)            The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
                          judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
                          to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP 415.46
                          and 1174.3(a)(2).)

           (4) If the unlawful detainer resulted from a foreclosure (item 24a(3)), or if the Prejudgment Claim of Right to Possession was
               not served in compliance with CCP 415.46 (item 24a(2)), answer the following:

                 (a)       The daily rental value on the date the complaint was filed was $
                 (b)       The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):



      b.       Possession of personal property.
                     If delivery cannot be had, then for the value (itemize in 24e) specified in the judgment or supplemental order.
      c.       Sale of personal property.
      d.       Sale of real property.
      e. The property is described:       Below        On Attachment 24e




EJ-130 [Rev. January 1, 2018]                                 WRIT OF EXECUTION                                                           Page 2 of 3
                         Case 4:20-mc-80060-DMR Document 20
                                                         19 Filed 04/12/21
                                                                  04/09/21 Page 3 of 7



                                                                                                                                  EJ-130
                                                                                             CASE NUMBER:
    Plaintiff: TIMOTHY W. FITZ and KELLY E. FITZ
                                                                                             4:20-mc-80060-DMR
Defendant: Can D. Gidding, Four Year Gap, LLC, Midshore Marketing, Inc., et al.


                                                    NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).


WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. If custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.


WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.


EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.


EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure.




EJ-130 [Rev. January 1, 2018]                           WRIT OF EXECUTION                                                        Page 3 of 3
Case 4:20-mc-80060-DMR Document 20
                                19 Filed 04/12/21
                                         04/09/21 Page 4 of 7




       See Addendum hereto.




                                         /s/ Todd E. Jaworsky
Case 4:20-mc-80060-DMR Document 20
                                19 Filed 04/12/21
                                         04/09/21 Page 5 of 7



                                                 4:20-80060-DMR




                                          /s/ Todd E. Jaworsky
        Case 4:20-mc-80060-DMR Document 20
                                        19 Filed 04/12/21
                                                 04/09/21 Page 6 of 7




     ADDENDUM TO MEMORANDUM OF COSTS AFTER JUDGMENT,
ACKNOWLEDGMENT OF CREDIT, AND DECLARATION OF ACCRUED INTEREST

       I, Todd E. Jaworsky, declare the following:

       1.      On April 16, 2018 (“Judgment Date”), an amended default judgment was in favor

of Timothy W. Fitz and Kelly E. Fitz and against Can D. Gidding a/k/a Can Danny Gidding a/k/a

John Gidding, Midshore Marketing, Inc., Janus Arch, and Four Year Gap, LLC d/b/a Gidding &

Spencer, jointly and severally in the principal amount of $819,926.66 (the “Judgment”).

       2.      On March 6, 2020, the Judgment was domesticated into this Court at Case No.

4:20-mc-80060-DMR. See Docket Entry No. 1.

       3.      In accordance with Colo. Rev. Stat. § 5-12-102, the Judgment states that interest

at a rate of 8% per annum, compounded annually, is due on the principal amount of the

Judgment. See Docket Entry No. 1.

       4.      The principal Judgment−$819,926.66−multiplied by 8% equals $65,594.13

(“Annualized Interest”).

       5.      The Annualized Interest amounts to a per diem interest amount of $179.71

($65,594.13 % 365).

       6.      Therefore, interest accrued on the Judgment at a rate of $179.71 per day.

       7.      One Thousand and Four days have passed from the Judgment Date to the date of

this Declaration.

       8.      Therefore, as of the date of this Declaration, $180,428.84 in interest is due and

owing, and should be added to the Judgment (1004 X $179.71).


                                                            /s/ Todd E. Jaworsky
                                                            Todd E. Jaworsky, Esq.
        Case 4:20-mc-80060-DMR Document 20
                                        19 Filed 04/12/21
                                                 04/09/21 Page 7 of 7




     ADDENDUM TO MEMORANDUM OF COSTS AFTER JUDGMENT,
ACKNOWLEDGMENT OF CREDIT, AND DECLARATION OF ACCRUED INTEREST

       I, Todd E. Jaworsky, declare the following:

       1.      On April 16, 2018 (“Judgment Date”), an amended default judgment was in favor

of Timothy W. Fitz and Kelly E. Fitz and against Can D. Gidding a/k/a Can Danny Gidding a/k/a

John Gidding, Midshore Marketing, Inc., Janus Arch, and Four Year Gap, LLC d/b/a Gidding &

Spencer, jointly and severally in the principal amount of $819,926.66 (the “Judgment”).

       2.      On March 6, 2020, the Judgment was domesticated into this Court at Case No.

4:20-mc-80060-DMR. See Docket Entry No. 1.

       3.      In accordance with Colo. Rev. Stat. § 5-12-102, the Judgment states that interest

at a rate of 8% per annum, compounded annually, is due on the principal amount of the

Judgment. See Docket Entry No. 1.

       4.      The principal Judgment−$819,926.66−multiplied by 8% equals $65,594.13

(“Annualized Interest”).

       5.      The Annualized Interest amounts to a per diem interest amount of $179.71

($65,594.13 % 365).

       6.      Therefore, interest accrued on the Judgment at a rate of $179.71 per day.

       7.      One Thousand and Four days have passed from the Judgment Date to the date of

this Declaration.

       8.      Therefore, as of the date of this Declaration, $180,428.84 in interest is due and

owing, and should be added to the Judgment (1004 X $179.71).


                                                            /s/ Todd E. Jaworsky
                                                            Todd E. Jaworsky, Esq.
